     Case 19-04001      Doc 17     Filed 06/18/19 Entered 06/18/19 17:25:20    Desc Main
                                     Document     Page 1 of 2



                             IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS

IN RE:                                        §
                                              §
BARRY FRANK,                                  §            CASE NO. 18-42131
                                              §
         Debtor.                              §            CHAPTER 7

                             _________________________________________


American Receivable Corporation,              §
                                              §
                Plaintiff,                    §
                                              §
v.                                            §            Adversary No. 19-04001
                                              §
Barry Frank,                                  §
                                              §
               Defendant/Debtor.              §

                      PLAINTIFF’S NOTICE OF INITIAL DISCLOSURE

         Please take notice that in accordance with the Court’s April 16, 2019 Notice and

Order Regarding Pre-Trial Procedures (Dk. #12), Plaintiff served its Initial Disclosures

and related documents upon Defendant’s counsel on June 18, 2019.



                                              Respectfully submitted,


                                              /s/ Eric L. Scott
                                              Eric L. Scott
                                              State Bar No. 24002919
                                              Scott Viscuso, PLLC
                                              1105 North Bishop Avenue
                                              Dallas, TX 75208
                                              Telephone: 214-289-2891
                                              Facsimile: 480-393-5063
                                              E-Mail: escott@sv-legal.com

                                              and



Notice of Initial Disclosure
Page 1 of 2
  Case 19-04001        Doc 17   Filed 06/18/19 Entered 06/18/19 17:25:20       Desc Main
                                  Document     Page 2 of 2



                                          /s/ Kyle W. Johnson
                                          Kyle W. Johnson, Esq.
                                          State Bar No. 10763575
                                          8004 Brentwick Circle
                                          Plano, TX 75024
                                          Telephone: 469-277-1939
                                          Facsimile: 469-277-1940
                                          E-Mail: kyle@kwjlaw.com

                                          ATTORNEYS FOR AMERICAN RECEIVABLE
                                          CORPORATION


                                CERTIFICATE OF SERVICE

       I certify that on this the 18th day of June 2019, a true and correct copy of the
foregoing was served on counsel of record electronically and/or via facsimile.


                                          /s/ Eric L. Scott




Notice of Initial Disclosure
Page 2 of 2
